Title: To George Washington from Battaile Muse, 12 September 1784
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Sept. 12th 1784

I have been Informed that you have a Considerable Sum of money due in Berkeley Frederick and Fauquier Counties from your Tenants—altho a Very disagreeable Office—I beg leave to solicit your Favour in Leting me have the Collection It being Convenient with Colo. Fairfax’s Collection As I attend the Courts and Sheriffs through which channel I expect some of the business will Pass[.] I am Oblig’d Frequently at Belvoir when I could make returns of the business. Should you think Proper to Intrust me with the business I shall be Very Perticular

in attending to your Commands for a Proof of which I refur you To your Brother Colo. Charles Washington the Two Mr Mercers and my General Character in business of that nature. I have the Honour to be Sir your Most Obedient Humble servant

B. Muse

